UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6648



TERRY WENDELL COPELAND,

                                              Plaintiff - Appellant,

          versus


RICHARD A. LANHAM, SR., Commissioner, Division
of Correction; PERIERA, Ms., for R. A. L.
(Acting Commissioner); L. SATTLER, for J. C.
Headquarters Coordinator Division of Correc-
tion; WILLIAM L. SMITH, Warden, Maryland House
of Correction; WAYNE HILL, Mr., Administrative
Remedy Coordinator; SERGEANT HOLLAND; SESSONS,
CO, I; CHUCK SMITH, CO, II; G. ALLEN; CO
BOWERS, I; L. SMITH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
3567-AMD)


Submitted:   July 2, 1998                  Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Terry Wendell Copeland, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Terry Wendell Copeland appeals from the district court’s order

denying relief on his 42 U.S.C. § 1983 (1994) complaint. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Copeland v. Lanham, No. CA-95-3567-AMD (D. Md. Apr.

8, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2